COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                NO. 02-15-00108-CR


ANGEL GALVAN                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                     STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                    TRIAL COURT NO. 1362097D

                                     ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                     ----------

      We have considered appellant’s “Voluntary Motion To Dismiss.”       The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a).    No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
                                        PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 16, 2015




                             2